Adel, J.
(dissenting). I dissent. Section 268-a of the charter delegates to the council, upon the recommendation of the mayor, certain authority, the extent of which is in dispute. The board of education urges that while the amendments to the Education Law of the State of New York did not specifically repeal the provisions of the charter, by implication repeal was effected. Under the known principles of statutory construction that a private or local statute is not deemed repealed by a general act unless it is clearly the legislative intent to effect such repeal, I think otherwise. (People ex rel. Strough v. Canvassers, 77 Hun, 372; People v. Quigg, 59 N. Y. 83; Matter of Commissioners of Central Park, 50 id. 493; People ex rel. Burroughs v. Brinkerhoff, 68 id. 259; §§ 171-173 of the article on Statutes and Statutory Construction, vol. 1, McKinney’s Cons. Laws.)
The board of education is a corporation separate and distinct from the city and as such is charged by the State with the responsibility of furnishing an efficient system of public education, and in this respect it is not subject to, or controlled by, the municipal authorities. Its powers and duties are found in the Education Law, which likewise imposes obligations upon the city. The powers and duties of the common council are prescribed by the charter of the city. The conflicting statutes must be interpreted so that their wholesome and beneficent effects may be harmoniously applied. The determination is found in the adjudicated cases where similar statutes are construed. (Matter of Emerson v. Buck, 230 N. Y. 380; Matter of Fuhrmann v. Graves, 235 id. 77; Matter of Reif v. Schwab, 204 App. Div. 50, and Matter of Board of Education v. Dibble, 136 Misc. 171.) From these decisions it may be inferred that the policy that municipal authorities may reduce the total amount of the education budget, but may not reduce detailed items, has been adopted. They can reduce the total amount to be expended, but cannot control the way in which such expenditures shall be made. I do not think that determination of this matter should be made upon the technical grounds advanced in the opinion of the majority. It being my opinion that the council has no right to do more than reduce the total budget, there is no need in specifying the individual amounts reduced, and the attempted specific reductions by the council here may be treated as mere suggestions to the board of education that by reducing those items it can keep within the total amount appropriated.
*657I think judgment should be directed for the defendants, without costs.
Johnston, J., concurs with Adel, J.
On agreed statement of facts, judgment directed for plaintiff, without costs.